Exhibit 10.8

 

47211/47215 Lakeview Blvd

Freemont, California

 

PURCHASE AND SALE AGREEMENT

 

 

by and between

 

 

HUB PROPERTIES TRUST,

 

 

as Seller,

 

 

and

 

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

as Purchaser

 

 

--------------------------------------------------------------------------------

 

 

September 20, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

3

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

4

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

5

4.1

Closing Documents

5

4.2

Title Policy

6

4.3

Environmental Reliance Letters

6

4.4

Condition of Property

6

4.5

Other Conditions

6

 

 

 

SECTION 5.

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

7

5.1

Purchase Price

7

5.2

Closing Documents

7

5.3

Other Conditions

7

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

7

6.1

Status and Authority of the Seller

7

6.2

Action of the Seller

7

6.3

No Violations of Agreements

7

6.4

Litigation

8

6.5

Existing Leases, Etc.

8

6.6

Agreements, Etc.

9

6.7

Not a Foreign Person

9

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

10

7.1

Status and Authority of the Purchaser

11

7.2

Action of the Purchaser

11

7.3

No Violations of Agreements

11

7.4

Litigation

11

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

12

8.1

Approval of Agreements

12

8.2

Operation of Property

12

8.3

Compliance with Laws, Etc.

12

8.4

Compliance with Agreements

12

8.5

Notice of Material Changes or Untrue Representations

12

8.6

Insurance

12

 

 

 

SECTION 9.

APPORTIONMENTS

12

9.1

Real Property Apportionments

12

 

--------------------------------------------------------------------------------


 

9.2

Closing Costs

15

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

16

10.1

Casualty

16

10.2

Condemnation

16

10.3

Survival

17

 

 

 

SECTION 11.

DEFAULT

17

11.1

Default by the Seller

17

11.2

Default by the Purchaser

17

 

 

 

SECTION 12.

MISCELLANEOUS

18

12.1

Allocation of Liability

18

12.2

Brokers

18

12.3

Publicity

18

12.4

Notices

19

12.5

Waivers, Etc.

20

12.6

Assignment; Successors and Assigns

20

12.7

Severability

21

12.8

Counterparts Complete Agreement, Etc.

21

12.9

Performance on Business Days

21

12.10

Section and Other Headings

21

12.11

Time of Essence

22

12.12

Governing Law

22

12.13

Arbitration

22

12.14

Like Kind Exchange

25

12.15

Recording

26

12.16

Non-liability of Trustees of Seller

26

12.17

Non-liability of Trustees of Purchaser

26

12.18

Waiver and Further Assurances

26

12.19

State Specific Provisions

27

 

2

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of September 20, 2011, by and
between HUB PROPERTIES TRUST, a Maryland real estate investment trust (the
“Seller”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                 DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1           “Agreement”  shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.

 

1.2           “Business Day”  shall mean any day other than a Saturday, Sunday
or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

1.3           “Closing”  shall have the meaning given such term in Section 2.2.

 

1.4           “Closing Date”  shall have the meaning given such term in
Section 2.2.

 

1.5           “Escrow Agreement”  shall have the meaning given such term in
Section 4.1(b).

 

--------------------------------------------------------------------------------


 

1.6           “Existing Survey”  shall mean the existing ALTA survey of the
Property.

 

1.7           “Existing Title Policy”  shall mean, the existing title insurance
policy for the Property.

 

1.8           “Improvements”  shall mean, the Seller’s entire right, title and
interest in and to the existing office buildings, fixtures and other structures
and improvements situated on, or affixed to, the Land.

 

1.9           “Land”  shall mean, the Seller’s entire right, title and interest
in and to (a) the parcel(s) of land described in Schedule A hereto, together
with (b) all easements, rights of way, privileges, licenses and appurtenances
which the Seller may own with respect thereto.

 

1.10         “Leases”  shall mean the leases identified in the Rent Roll and any
other leases hereafter entered into in accordance with the terms of this
Agreement.

 

1.11         “Other Property”  shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any, and (b) all intangible property owned by the
Seller arising from or used in connection with the ownership, use, operation or
maintenance of the Land or Improvements, if any.

 

1.12         “Permitted Exceptions”  shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable or due and
payable but not yet delinquent; (b) the Leases; (c) the exceptions to title set
forth in the Existing Title Policy; (d) all matters shown on the Existing
Survey, and (e) such other nonmonetary encumbrances with respect to the Property
as may be shown on the Update which are not objected to by the Purchaser (or
which are objected to, and subsequently waived, by the Purchaser) in accordance
with Section 3.1.

 

1.13         “Property”  shall mean, collectively, all of the Land, the
Improvements and the Other Property.

 

1.14         “Purchase Price”  shall mean Eighteen Million Two Hundred
Fifty-Three Thousand One Hundred Dollars ($18,253,100).

 

2

--------------------------------------------------------------------------------


 

1.15         “Purchaser”  shall have the meaning given such term in the
preambles to this Agreement, together with any permitted successors and assigns.

 

1.16         “Rent Roll”  shall mean Schedule B to this Agreement.

 

1.17         “Seller”  shall have the meaning given such term in the preambles
to this Agreement, together with any permitted successors and assigns.

 

1.18         “Title Company”  shall mean Stewart Title Guaranty Company.

 

1.19         “Update”  shall have the meaning given such term in Section 3.1.

 

SECTION 2.                 PURCHASE AND SALE; CLOSING.

 

2.1           Purchase and Sale.  In consideration of the payment of the
Purchase Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement.

 

2.2           Closing.  The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be held at the offices of Sullivan &
Worcester LLP, One Post Office Square, Boston, Massachusetts, or at such other
location as the Seller and the Purchaser may agree, at 10:00 a.m., local time,
on December 31, 2011, as the same may be accelerated or extended by agreement of
the parties (the “Closing Date”).

 

2.3           Purchase Price.

 

(a)         At Closing, the Purchaser shall pay the Purchase Price to the
Seller, subject to adjustment as provided in Section 9.

 

(b)        The Purchase Price, as adjusted as provided herein, shall be payable
by wire transfer of immediately available funds on the Closing Date to an
account or accounts to be designated by the Seller.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.                 TITLE, DILIGENCE MATERIALS, ETC.

 

3.1           Title.  Prior to the execution of this Agreement, the Seller has
delivered the Existing Title Policy and the Existing Survey to the Purchaser.

 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the Seller given
on or prior to the fifth (5th) Business Day after the Seller’s notice of its
unwillingness or inability to cure (or deemed election not to cure) such defect
and time shall be of the essence with respect to the giving of such notice. 
Failure of the Purchaser to give such notice shall be deemed an election by the
Purchaser to proceed in accordance with clause (ii) above.

 

3.2           No Other Diligence.  The Purchaser acknowledges that, except as
provided in Section 3.1, (i) the Purchaser has had the opportunity to fully
investigate and inspect the physical and environmental condition of the
Property, and to review and analyze all title examinations, surveys,
environmental assessment reports, building evaluations, financial data and other
investigations and materials pertaining to the Property which the Purchaser
deems necessary to determine the feasibility of the Property and its decision to
acquire the Property, (ii) the Purchaser shall not be conducting any further
title

 

4

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title examinations, surveys, environmental assessments, building
valuations, financial analyses or other investigations with respect to the
Property.

 

SECTION 4.                 CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1           Closing Documents.  The Seller shall have delivered, or cause to
have been delivered, to the Purchaser the following:

 

(a)         A good and sufficient deed in the form attached as Schedule C
hereto, with respect to the Property, in proper statutory form for recording,
duly executed and acknowledged by the Seller, conveying title to the Property,
free from all liens and encumbrances other than the Permitted Exceptions;

 

(b)        An assignment by the Seller and an assumption by the Purchaser, in
form and substance reasonably satisfactory to the Seller and the Purchaser, duly
executed and acknowledged by the Seller and the Purchaser, of all of the
Seller’s right, title and interest in, to and under the Leases including,
without limitation, the Seller’s entire right, title and interest in and to the
Holdback Escrow and Instructions Agreement, dated as of March 19, 2009 (the
“Escrow Agreement”), with respect to Boston Scientific Corporation’s tenant
improvement allowance, and all of the Seller’s right, title and interest, if
any, in, to and under all transferable licenses, contracts, permits and
agreements affecting the Property;

 

(c)         A bill of sale by the Seller, without warranty of any kind, in form
and substance reasonably satisfactory to the Seller and the Purchaser, with
respect to any personal property owned by the Seller, situated at the Property
and used exclusively by the Seller in connection with the Property (it being
understood and agreed that no portion of the Purchase Price is allocated to
personal property);

 

5

--------------------------------------------------------------------------------


 

(d)        To the extent the same are in the Seller’s possession, original,
fully executed copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;

 

(e)         To the extent the same are in the Seller’s possession, duly executed
original copies of the Leases;

 

(f)         A closing statement showing the Purchase Price, apportionments and
fees, and costs and expenses paid in connection with the Closing; and

 

(g)        Such other conveyance documents, certificates, deeds and other
instruments as the Purchaser, the Seller or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.

 

4.2           Title Policy.  The Title Company shall be prepared to issue, upon
payment of the title premium at its regular rates, a title policy in the amount
of the Purchase Price, insuring title to the Property is vested in the Purchaser
or its designee or assignee, subject only to the Permitted Exceptions, with such
endorsements as shall be reasonably required by the Purchaser.

 

4.3           Environmental Reliance Letters.  The Purchaser shall have received
a reliance letter, authorizing the Purchaser and its designees and assignees to
rely on the most recent environmental assessment report prepared for the
Property, in form and substance reasonably acceptable to the Purchaser.

 

4.4           Condition of Property.  The Property shall be in substantially the
same physical condition as on the date of this Agreement, ordinary wear and tear
and, subject to Section 10.1, casualty excepted.

 

4.5           Other Conditions.  All representations and warranties of the
Seller herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Seller shall have performed in all material
respects all covenants and obligations required to be performed by the Seller on
or before the Closing Date.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.                 CONDITIONS TO SELLER’S OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1           Purchase Price.  The Purchaser shall have delivered to the Seller
the Purchase Price payable hereunder, subject to the adjustments set forth in
Section 2.3, together with any closing costs to be paid by the Purchaser under
Section 9.2.

 

5.2           Closing Documents.  The Purchaser shall have delivered to the
Seller duly executed and acknowledged counterparts of the documents described in
Section 4.1, where applicable.

 

5.3           Other Conditions.  All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall have performed in all
material respects all covenants and obligations required to be performed by the
Purchaser on or before the Closing Date.

 

SECTION 6.                 REPRESENTATIONS AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1           Status and Authority of the Seller.  The Seller is duly organized,
validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

6.2           Action of the Seller.  The Seller has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

6.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Seller, nor

 

7

--------------------------------------------------------------------------------


 

compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon the
Property pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Seller is bound.

 

6.4           Litigation.  To the Seller’s actual knowledge, it has not received
written notice that any investigation, action or proceeding is pending or
threatened, which (i) questions the validity of this Agreement or any action
taken or to be taken pursuant hereto, or (ii) involves condemnation or eminent
domain proceedings against the Property or any portion thereof.

 

6.5           Existing Leases, Etc.  Subject to Section 8.1, other than the
Leases listed in the Rent Roll, the Seller has not entered into a contract or
agreement with respect to the occupancy of the Property that will be binding on
the Purchaser after the Closing.  To the Seller’s actual knowledge: (a) the
copies of the Leases heretofore delivered by the Seller to the Purchaser are
true, correct and complete copies thereof; and (b) such Leases have not been
amended except as evidenced by amendments similarly delivered and constitute the
entire agreement between the Seller and the tenants thereunder.  Except as
otherwise set forth in the Rent Roll or the Leases: (i) to the Seller’ actual
knowledge, each of its Leases is in full force and effect on the terms set forth
therein; (ii) to the Seller’s actual knowledge, there are no uncured defaults or
circumstances which with the giving of notice, the passage of time or both would
constitute a default thereunder which would have a material adverse effect on
the business or operations of the Property; (iii) to the Seller’s actual
knowledge, each of its tenants is legally required to pay all sums and perform
all material obligations set forth therein without any ongoing concessions,
abatements, offsets, defenses or other basis for relief or adjustment; (iv) to
the Seller’s actual knowledge, none of its tenants has asserted in writing or
has any defense to, offsets or claims against, rent payable by it or the
performance of its other obligations under its Lease which would have a material
adverse effect on the on-going business or operations of the Property; (v),
except as described in the Escrow Agreement, the Seller has no outstanding
obligation to provide any of its tenants with an allowance to perform, or to
perform at its own expense, any tenant improvements; (vi) none of its tenants
has prepaid any rent or other charges relating to the post-Closing period;
(vii) to the Seller’s actual knowledge,

 

8

--------------------------------------------------------------------------------


 

none of its tenants has filed a petition in bankruptcy or for the approval of a
plan of reorganization or management under the Federal Bankruptcy Code or under
any other similar state law, or made an admission in writing as to the relief
therein provided, or otherwise become the subject of any proceeding under any
federal or state bankruptcy or insolvency law, or has admitted in writing its
inability to pay its debts as they become due or made an assignment for the
benefit of creditors, or has petitioned for the appointment of or has had
appointed a receiver, trustee or custodian for any of its property, in any case
that would have a material adverse effect on the business or operations of the
Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and (x)
all brokerage commissions currently due and payable with respect to each of its
Leases have been paid.  To the Seller’s actual knowledge, the other information
set forth in the Rent Roll is true, correct and complete in all material
respects.

 

6.6           Agreements, Etc.  Other than the Leases, the Seller has not
entered into any contract or agreement with respect to the Property which will
be binding on the Purchaser after the Closing other than contracts and
agreements being assumed by the Purchaser or which are terminable upon thirty
(30) days notice without payment of premium or penalty.

 

6.7           Not a Foreign Person.  The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the

 

9

--------------------------------------------------------------------------------


 

extent that with respect to any particular alleged breach, the Purchaser gives
the Seller written notice prior to the expiration of said one (1) year period of
such alleged breach with reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without limitation, the
physical condition of the Property, the financial condition of the tenants under
the Leases, title to or the boundaries of the Property, pest control matters,
soil conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, and any other information pertaining to the Property or the
market and physical environments in which they are located.  The Purchaser
acknowledges that (i) the Purchaser has entered into this Agreement with the
intention of relying upon its own investigation or that of third parties with
respect to the physical, environmental, economic and legal condition of the
Property and (ii) the Purchaser is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement or in any document to be delivered to the Purchaser at
the Closing, made (or purported to be made) by the Seller or anyone acting or
claiming to act on the Seller’s behalf.  The Purchaser has inspected the
Property and is fully familiar with the physical condition thereof and shall
purchase the Property in its “as is”, “where is” and “with all faults” condition
on the Closing Date.  Notwithstanding anything to the contrary contained herein,
in the event that any party hereto has actual knowledge of the default of any
other party (a “Known Default”), but nonetheless elects to consummate the
transactions contemplated hereby and proceeds to Closing, then the rights and
remedies of such non-defaulting party shall be waived with respect to such Known
Default upon the Closing and the defaulting party shall have no liability with
respect thereto.

 

SECTION 7.                 REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

10

--------------------------------------------------------------------------------


 

7.1           Status and Authority of the Purchaser.  The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

7.2           Action of the Purchaser.  The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

 

7.3           No Violations of Agreements.  Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.

 

7.4           Litigation.  The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Seller gives the Purchaser written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

11

--------------------------------------------------------------------------------


 

SECTION 8.                 COVENANTS OF THE SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1           Approval of Agreements.  Not to enter into, modify, amend or
terminate any Lease or any other material agreement with respect to the
Property, which would encumber or be binding upon the Property from and after
the Closing Date, without in each instance obtaining the prior written consent
of the Purchaser.

 

8.2           Operation of Property.  To continue to operate the Property
consistent with past practices.

 

8.3           Compliance with Laws, Etc.  To comply in all material respects
with (i) all laws, regulations and other requirements from time to time
applicable of every governmental body having jurisdiction of the Property, or
the use or occupancy thereof, and (ii) all material terms, covenants and
conditions of all agreements affecting the Property.

 

8.4           Compliance with Agreements.  To comply with each and every
material term, covenant and condition contained in the Leases and any other
material document or agreement affecting the Property and to monitor compliance
thereunder consistent with past practices.

 

8.5           Notice of Material Changes or Untrue Representations.  Upon
learning of any material change in any condition with respect to the Property or
of any event or circumstance which makes any representation or warranty of the
Seller to the Purchaser under this Agreement untrue or misleading, promptly to
notify the Purchaser thereof.

 

8.6           Insurance.  To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

 

SECTION 9.                 APPORTIONMENTS.

 

9.1           Real Property Apportionments.  (a)  The following items shall be
apportioned at the Closing as of the close of business on the day immediately
preceding the Closing Date:

 

(i)                                                       annual rents,
operating costs, taxes and other fixed charges payable under the Leases;

 

12

--------------------------------------------------------------------------------


 

(ii)                                                    percentage rents and
other unfixed charges payable under the Leases;

 

(iii)                                                 fuel, electric, water and
other utility costs;

 

(iv)                                                municipal assessments and
governmental license and permit fees;

 

(v)                                                   Real estate taxes and
assessments other than special assessments, based on the rates and assessed
valuation applicable in the fiscal year for which assessed;

 

(vi)                                                Water rates and charges;

 

(vii)                                             Sewer and vault taxes and
rents; and

 

(viii)                                          all other items of income and
expense normally apportioned in sales of property in similar situations in the
jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)        If there are water, gas or electric meters located at the Property,
the Seller shall obtain readings thereof to a date not more than thirty (30)
days prior to the Closing Date and the unfixed water rates and charges, sewer
taxes and rents and gas and electricity charges, if any, based thereon for the
intervening time shall be apportioned on the basis of such last readings.  If
such readings are not obtainable by the Closing Date, then, at the Closing, any
water rates and charges, sewer taxes and rents and gas and electricity charges
which are based on such readings shall be prorated based upon the per diem
charges obtained by using the most recent period for which such readings shall
then be available.  Upon the taking of subsequent actual readings, the
apportionment of such charges shall be recalculated and the Seller or the
Purchaser, as the case may be, promptly shall make a payment to the other based
upon such recalculations.  The parties agree to make such final recalculations
within sixty (60) days after the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(c)         If any refunds of real property taxes or assessments, water rates
and charges or sewer taxes and rents shall be made after the Closing, the same
shall be held in trust by the Seller or the Purchaser, as the case may be, and
shall first be applied to the unreimbursed costs incurred in obtaining the same,
then to any required refunds to tenants under the Leases, and the balance, if
any, shall be paid to the Seller (for the period prior to the Closing Date) and
to the Purchaser (for the period commencing with the Closing Date).

 

(d)        If, on the Closing Date, the Property shall be or shall have been
affected by any special or general assessment or assessments or real property
taxes payable in a lump sum or which are or may become payable in installments
of which the first installment is then a charge or lien and has become payable,
the Seller shall pay or cause to be paid at the Closing the unpaid installments
of such assessments due and as of the Closing Date.

 

(e)         No insurance policies of the Seller are to be transferred to the
Purchaser, and no apportionment of the premiums therefor shall be made.

 

(f)         At the Closing, the Seller shall transfer to the Purchaser the
amount of all unapplied security deposits held pursuant to the terms of the
Leases.

 

(g)         Brokerage commissions, tenant improvement expenses and other amounts
payable by the Seller as landlord under Leases entered into by the Seller after
the date hereof, or in connection with the renewal or extension of any existing
Lease, shall be allocated between the Seller and the Purchaser at Closing based
upon their respective periods of ownership (calculated on a straight-line basis
over the initial term or extension or renewal period, as applicable), and the
Purchaser shall reimburse the Seller at the Closing for all amounts so allocated
to the Purchaser and paid by the Seller prior to the Closing.  The Purchaser
shall receive a credit at Closing for all unpaid brokerage commissions, tenant
improvement expenses and other amounts payable by the Seller as landlord under
any such new Lease, renewal or extension that are allocated to the Seller in
accordance with the terms hereof.

 

(h)        Amounts payable after the date hereof on account of capital
expenditures under the 2011 capital expenditure budget previously prepared by
the Seller (the “CapEx

 

14

--------------------------------------------------------------------------------


 

Budget”) (including, without limitation, budgeted items for “building
improvements” and “development and redevelopment”), shall be allocated between
the Seller and the Purchaser at Closing based upon their respective periods of
ownership (on a straight line basis), and the Purchaser shall reimburse the
Seller at the Closing for all amounts so allocated to the Purchaser and paid by
the Seller prior to the Closing.  The Purchaser shall receive a credit at
Closing for all unpaid amounts payable on account of capital expenditures under
the CapEx Budget allocated to the Seller in accordance with the terms hereof.

 

(i)          If a net amount is owed by the Seller to the Purchaser pursuant to
this Section 9.1, such amount shall be credited against the Purchase Price.  If
a net amount is owed by the Purchaser to the Seller pursuant to this Section
9.1, such amount shall be added to the Purchase Price paid to the Seller.

 

(j)          If, on the Closing Date, there are past due rents with respect to
any Lease, amounts received by the Purchaser with respect to such Lease after
the Closing Date shall be applied, first, to rents due or to become due during
the calendar month in which the Closing occurs, and then, to all other rents due
or past due in inverse order to the order in which they became due (i.e., first
to arrearages most recently occurring, then to older arrearages).  Any such past
due rents received by the Purchaser, once applied in the foregoing order of
priority, to the extent applicable to the period prior to the Closing Date,
shall be paid by the Purchaser to the Seller.  In no event shall the Seller have
any right to take any action to collect any past due rents or other amounts
following the Closing; provided, however, the Purchaser shall use commercially
reasonable efforts to collect such past due rents and other amounts, except that
the Purchaser shall have no obligation to institute any legal action or
proceeding or otherwise enforce any of its rights and remedies under any Lease
in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2           Closing Costs.

 

(a)         The Purchaser shall pay (i) the costs of closing and diligence in
connection with the transactions

 

15

--------------------------------------------------------------------------------


 

contemplated hereby (including, without limitation, all premiums, charges and
fees of the Title Company in connection with the title examination and insurance
policies to be obtained by the Purchaser, including affirmative endorsements),
(ii) fifty percent (50%) of all documentary, stamp, sales, intangible and other
transfer taxes and fees incurred in connection with the transactions
contemplated by this Agreement, and (iii) fifty percent (50%) of all state,
city, county, municipal and other governmental recording and filing fees and
charges.

 

(b)        The Seller shall pay (i) fifty percent (50%) of all documentary,
stamp, sales, intangible and other transfer taxes and fees incurred in
connection with the transactions contemplated by this Agreement, and (ii) fifty
percent (50%) of all state, city, county, municipal and other governmental
recording and filing fees and charges.

 

(c)         Except as otherwise set forth in this Section 9.2, each party shall
pay the fees and expenses of its attorneys and other consultants.

 

SECTION 10.               DAMAGE TO OR CONDEMNATION OF PROPERTY.

 

10.1            Casualty.  If, prior to the Closing, the Property is materially
destroyed or damaged by fire or other casualty, the Seller shall promptly notify
the Purchaser of such fact.  In such event, the Purchaser shall have the right
to terminate this Agreement by giving notice to the Seller not later than ten
(10) days after the giving of the Seller’s notice (and, if necessary, the
Closing Date shall be extended until one day after the expiration of such
ten-day period).  If the Purchaser elects to terminate this Agreement as
aforesaid, this Agreement shall terminate and be of no further force and effect
and no party shall have any liability to the other hereunder.  If less than a
material part of the Property shall be affected by fire or other casualty or if
the Purchaser shall not elect to terminate this Agreement as aforesaid, there
shall be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.

 

10.2            Condemnation.  If, prior to the Closing, a material part of the
Property (including access or parking thereto), is

 

16

--------------------------------------------------------------------------------


 

taken by eminent domain (or is the subject of a pending taking which has not yet
been consummated), the Seller shall notify the Purchaser of such fact promptly
after obtaining knowledge thereof and the Purchaser shall have the right to
terminate this Agreement by giving notice to the Seller not later than ten (10)
days after the giving of the Seller’s notice (and, if necessary, the Closing
Date shall be extended until one day after the expiration of such ten-day
period).  If the Purchaser elects to terminate this Agreement as aforesaid, this
Agreement shall terminate and be of no further force and effect and no party
shall have any liability to the other hereunder.  If less than a material part
of the Property shall be affected or if the Purchaser shall not elect to
terminate this Agreement as aforesaid, the sale of the Property shall be
consummated as herein provided without any adjustment to the Purchase Price
(except to the extent of any condemnation award received by the Seller prior to
the Closing) and the Seller shall assign to the Purchaser at the Closing all of
the Seller’s right, title and interest in and to all awards, if any, for the
taking, and the Purchaser shall be entitled to receive and keep all awards for
the taking of the Property or portion thereof.

 

10.3            Survival.  The parties’ obligations, if any, under this Section
10 shall survive the Closing.

 

SECTION 11.               DEFAULT.

 

11.1            Default by the Seller.  If the transaction herein contemplated
fails to close as a result of the default of the Seller hereunder, or the Seller
having made any representation or warranty herein which shall be untrue or
misleading in any material respect, or the Seller having failed to perform any
of the material covenants and agreements contained herein to be performed by the
Seller, the Purchaser may, as its sole remedy, either (x) terminate this
Agreement (in which case, the Seller shall reimburse the Purchaser for all of
the fees, charges, disbursements and expenses of the Purchaser’s attorneys), or
(y) pursue a suit for specific performance.

 

11.2            Default by the Purchaser.  If the transaction herein
contemplated fails to close as a result of the default of the Purchaser
hereunder, or the Purchaser having made any representation or warranty herein
which shall be untrue or misleading in any material respect, or the Purchaser
having failed to perform any of the covenants and agreements contained herein to
be performed by it, the Seller may terminate this Agreement (in which case, the
Purchaser shall reimburse the

 

17

--------------------------------------------------------------------------------


 

Seller for all of the fees, charges, disbursements and expenses of the Seller’s
attorneys).

 

SECTION 12.               MISCELLANEOUS.

 

12.1            Allocation of Liability.  It is expressly understood and agreed
that the Seller shall be liable to third parties for any and all obligations,
claims, losses, damages, liabilities, and expenses to the extent arising out of
events, contractual obligations, acts, or omissions of the Seller that occurred
in connection with the ownership or operation of the Property during the period
in which the Seller owned the Property prior to the Closing and the Purchaser
shall be liable to third parties for any and all obligations, claims, losses,
damages, liabilities and expenses to the extent arising out of events,
contractual obligations, acts, or omissions of the Purchaser that occur in
connection with the ownership or operation of the Property during the period in
which the Purchaser owns the Property after the Closing.  The provisions of this
Section 12.1 shall survive the Closing.

 

12.2            Brokers.  Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby.  Each party shall
indemnify and hold harmless the other party and its respective legal
representatives, heirs, successors and assigns from and against any loss,
liability or expense, including reasonable attorneys’ fees, charges and
disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3            Publicity.  The parties agree that, except as otherwise required
by law or the rules of the national securities exchange upon which the
applicable party’s shares are listed for trading, and except for the exercise of
any remedy hereunder, no party shall, with respect to this Agreement and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public pronouncements, issue press releases or otherwise
furnish information regarding this Agreement or the transactions contemplated to
any third party without the consent of the other party, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

18

--------------------------------------------------------------------------------


 

12.4            Notices.  (a)  Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with confirmed receipt, or by
mail or Federal Express or similar expedited commercial carrier, addressed to
the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)        All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)         All such notices shall be addressed,

 

if to the Seller, to:

 

c/o CommonWealth REIT
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attn:  Mr. John C. Popeo
Telecopier No. (617) 928-1305

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
Telecopier No. (213) 621-5035

 

if to the Purchaser, to:

 

Senior Housing Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632

 

19

--------------------------------------------------------------------------------


 

Attn:  Mr. David J. Hegarty
Telecopier No. (617) 796-8349

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn:  Nancy S. Grodberg, Esq.
Telecopier No. (617) 338-2880

 

(d)        By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.5            Waivers, Etc.  Subject to the terms of the last paragraph of
Section 6, any waiver of any term or condition of this Agreement, or of the
breach of any covenant, representation or warranty contained herein, in any one
instance, shall not operate as or be deemed to be or construed as a further or
continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6            Assignment; Successors and Assigns.  Subject to Section 12.14,
this Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement to any entity wholly owned,
directly or indirectly, by the Purchaser; provided, however, that, in the event
this Agreement shall be assigned to any one or more entities wholly owned,
directly or indirectly, by the Purchaser, the Purchaser named herein shall
remain liable for the obligations of the “Purchaser” hereunder.  This Agreement
shall be binding upon and shall inure to the benefit

 

20

--------------------------------------------------------------------------------


 

of the parties hereto and their respective legal representatives, successors and
permitted assigns.  This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.

 

12.7            Severability.  If any provision of this Agreement shall be held
or deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

12.8            Counterparts Complete Agreement, Etc.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof.

 

12.9            Performance on Business Days.  In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

 

12.10          Section and Other Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

21

--------------------------------------------------------------------------------


 

12.11          Time of Essence.  Time shall be of the essence with respect to
the performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.

 

12.12          Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts.

 

12.13          Arbitration.

 

(a)         Any disputes, claims or controversies between the Seller and the
Purchaser (i) arising out of or relating to this Agreement, or (ii) brought by
or on behalf of any shareholder of the Seller or the Purchaser (which, for
purposes of this Section 12.13, shall mean any shareholder of record or any
beneficial owner of shares of the Seller or the Purchaser, or any former
shareholder of record or beneficial owner of shares of the Seller or the
Purchaser), either on his, her or its own behalf, on behalf of the Seller or the
Purchaser or on behalf of any series or class of shares of the Seller or the
Purchaser or shareholders of the Seller or the Purchaser against the Seller or
the Purchaser or any trustee, director, officer, manager (including Reit
Management & Research LLC or its successor), agent or employee of the Seller or
the Purchaser, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement, the declaration of trust,
limited liability company agreement, partnership agreement or analogous
governing instruments, as applicable, of the Purchaser or the Seller, or the
bylaws of the Purchaser or the Seller (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes, shall on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 12.13.  For the avoidance of doubt, and
not as a limitation, Disputes are intended to include derivative actions against
trustees, directors, officers or managers of the Seller or the Purchaser and
class actions by a shareholder against those individuals or entities and the
Seller or the Purchaser.  For the avoidance of doubt, a Dispute shall include a
Dispute made derivatively on behalf of one party against another party.

 

22

--------------------------------------------------------------------------------


 

(b)        There shall be three arbitrators.  If there are only two parties to
the Dispute (with, for purposes of this Section 12.13, any and all parties
involved in the Dispute and owned by the same ultimate parent entity treated as
one party), each party shall select one arbitrator within 15 days after receipt
of a demand for arbitration.  Each party shall be entitled to appoint as its
party appointed arbitrator an affiliated or interested person of such party.  If
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, shall each select, by the vote of a
majority of the claimants or the respondents, as the case may be, one arbitrator
within 15 days after receipt of a demand for arbitration.  The respondents, on
the one hand, and the claimants, on the other hand, shall each be entitled to
appoint as its party appointed arbitrator an affiliated or interested person of
such party.  If either a claimant (or all claimants) or a respondent (or all
respondents) fails to timely select an arbitrator then the party (or parties)
who has selected an arbitrator may request the AAA to provide a list of three
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten days from the date
the AAA provides such list to select one of the three arbitrators proposed by
AAA.  If such party (or parties) fails to select such arbitrator by such time,
the party (or parties) who has appointed the first arbitrator shall then have
ten days to select one of the three arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within 15 days thereafter, one of the three arbitrators it
had proposed as the second arbitrator.  The two arbitrators so appointed shall
jointly appoint the third and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within 15 days of the appointment of
the second arbitrator.  If the third arbitrator has not been appointed within
the time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)         The place of arbitration shall be Boston,

 

23

--------------------------------------------------------------------------------


 

Massachusetts unless otherwise agreed by the parties.

 

(d)        There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)         In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of the Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)         Except to the extent expressly provided by Section 12.2 or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Seller’s or the Purchaser’s award to the claimant or the
claimant’s attorneys.  Except to the extent expressly provided by Section 12.2
or as otherwise agreed by the parties, each party (or, if there are more than
two parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand, respectively) shall bear the costs and expenses of its (or
their) selected arbitrator and the parties (or, if there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand) shall equally bear the costs and expenses of the third appointed
arbitrator.

 

(g)        An Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of

 

24

--------------------------------------------------------------------------------


 

arbitration proceedings in any court of competent jurisdiction.

 

(h)        Any monetary award shall be made and payable in U.S. dollars free of
any tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)          This Section 12.13 is intended to benefit and be enforceable by the
shareholders, trustees, directors, officers, managers (including Reit Management
& Research LLC or its successor), agents or employees of any party and the
parties and shall be binding on the shareholders of any party and the parties,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

12.14          Like Kind Exchange.  At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed or other operative conveyance instrument,
to the applicable qualified intermediary or exchange accommodation titleholder
if so directed by the requesting party prior to Closing.  Notwithstanding the
foregoing, in no event shall the non-requesting party incur or be subject to any
liability that is not otherwise provided for in this Agreement.

 

25

--------------------------------------------------------------------------------


 

12.15          Recording.  This Agreement may not be recorded without the prior
written consent of both parties.

 

12.16          Non-liability of Trustees of Seller.  The Declaration of Trust
establishing the Seller, dated September 12, 1996, as amended and supplemented,
as filed with the State Department of Assessments and Taxation of Maryland,
provides that no trustee, officer, shareholder, employee or agent of the Seller
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, the Seller.  All persons dealing with the
Seller in any way shall look only to the assets of the Seller for the payment of
any sum or the performance of any obligation.]

 

12.17          Non-liability of Trustees of Purchaser.  The Amended and Restated
Declaration of Trust establishing Senior Housing Properties Trust, dated
September 20, 1999, as amended and supplemented, as filed with the State
Department Of Assessments and Taxation of Maryland, provides that no trustee,
officer, shareholder, employee or agent of Senior Housing Properties Trust shall
be held to any personal liability, jointly or severally, for any obligation of,
or claim against, Senior Housing Properties Trust.  All persons dealing with
Senior Housing Properties Trust in any way shall look only to the assets of
Senior Housing Properties Trust for the payment of any sum or the performance of
any obligation.

 

12.18          Waiver and Further Assurances.  The Purchaser hereby acknowledges
that it is a sophisticated purchaser of real properties and that it is aware of
all disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any law, rule
or regulation (including those of Massachusetts and those of the state in which
the Property is located).  The Purchaser hereby acknowledges that, prior to the
execution of this Agreement, the Purchaser has had access to all information
necessary to acquire the Property and the Purchaser acknowledges that the Seller
has fully and completely fulfilled any and all disclosure obligations with
respect thereto.  The Purchaser hereby fully and completely discharges the
Seller from any further disclosure obligations whatsoever relating to the
Property.  In addition to the actions recited herein and contemplated to be
performed, executed, and/or delivered by the Seller and the Purchaser, the
Seller and the Purchaser agree to perform, execute and/or deliver or cause to be
performed, executed and/or delivered at the Closing or after the Closing any and
all such further acts, instruments, deeds and assurances as may be reasonably
required to establish, confirm or otherwise

 

26

--------------------------------------------------------------------------------


 

evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.

 

12.19          State Specific Provisions.  The provisions set forth in Schedule
D hereto are hereby incorporated herein by reference as if fully set forth
herein.

 

[Signature page follows.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ John C. Popeo

 

Name:

John C. Popeo

 

Its:

Treasurer

 

 

 

 

 

PURCHASER:

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Its:

President

 

28

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


[g268321lc07i001.jpg]

47211/47215 LAKEVIEW BOULEVARD FREMONT, CA LEGAL DESCRIPTION THE LAND REFERRED
TO HEREIN BELOW IS SITUATED IN THE CITY OF FREMONT, COUNTY OF ALAMEDA, STATE OF
CALIFORNIA, AND IS DESCRIBED AS FOLLOWS: PARCEL ONE: PARCEL 1, PARCEL MAP 4415,
FILED SEPTEMBER 20, 1985, IN BOOK 155 OF MAPS, PAGES 92 THROUGH 94, INCLUSIVE,
ALAMEDA COUNTY RECORDS. APN: 519-1005-67 PARCEL TWO: AN EASEMENT FOR JOINT
ACCESS FOR THE BENEFIT OF PARCEL 1, PARCEL MAP 4415, OVER THE NORTHWESTERN
PORTION OF PARCEL 6 OF PARCEL MAP 6017, DESIGNATED J.A.E. ON PARCEL MAP 6017, AS
RESERVED IN THE DEED FROM RENCO INVESTMENT COMPANY, A CALIFORNIA CORPORATION,
RECORDED APRIL 6,1992, INSTRUMENT NO. 92-102291 ALAMEDA-COUNTY RECORDS. PARCEL
THREE: AN EASEMENT FOR PRIVATE STORM DRAINAGE PURPOSES, FOR THE BENEFIT OF
PARCEL 1, PARCEL MAP 4415, OVER THAT PORTION OF PARCEL 6 DESIGNATED 10’ P.S.D.E.
ON PARCEL MAP 6017, AS RESERVED IN THE DEED FROM RENCO INVESTMENT COMPANY, A
CALIFORNIA CORPORATION, RECORDED APRIL 6,1992, INSTRUMENT NO. 92-102291, ALAMEDA
COUNTY RECORDS. APN: 519-1005-67 Property Address: 47211 and 47215 Lakeview
Boulevard, Fremont, California

 

 


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

INDEX

Lease

 

1.                                       Industrial Space Lease (47211 Lakeview
Boulevard aka 47215 Lakeview), dated January 31, 2007, by and between JER
Bayside, LLC (“Landlord”) and Boston Scientific Corporation (“Tenant”).

 

2.                                       Exhibit C - Work Letter Agreement,
dated January 1, 2007, by and between JER Bayside, LLC, JER BTP II, LLC
(“Landlord”) and Boston Scientific Corporation (“Tenant”).

 

3.                                       Exhibit D - Grant of Options to Lease,
dated January 1, 2007, by and between JER Bayside, LLC, JER BTP II, LLC
(“Landlord”) and Boston Scientific Corporation (“Tenant”).

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

--------------------------------------------------------------------------------


[g268321lc11i001.jpg]

 RECORDING REQUESTED BY: CHICAGO TITLE COMPANY Recorded at the Request of and
When Recorded, Return and Mail Tax Statements to: c/o HRPT Properties Trust 400
Centre Street, Newton, MA 02458 Attn: Treasurer The undersigned Grantor declares
that documentary transfer tax is not shown pursuant to Section 1 1932 of the
Revenue and Taxation code, as amended. GRANT DEED For valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, JER BAYSIDE LLC, a
Delaware limited liability company (“Grantor”), hereby grants to HUB BAYSIDE
PROPERTIES LLC, a Delaware limited liability company (“Grantee”), that certain
real property located in the County of Alameda, State of California, more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (“Property”). The conveyance by Grantor to Grantee pursuant to
this Grant Deed is subject to: (i) a lien securing payment of real estate taxes
and assessments; (ii) applicable zoning and use laws, ordinances, rules and
regulations of any municipality, township, county, state or other governmental
agency or authority; (iii) all unrecorded leases of the Property being assigned
to Grantee simultaneously herewith; and (iv) all covenants, conditions,
easements, restrictions, liens, encumbrances and other exceptions of record, to
the extent in force and applicable to the Property. [Text and signatures on
following page]

 


[g268321lc11i002.jpg]

IN WITNESS WHEREOF, Grantor has executed this Grant Deed this 19 day of March,
2009. GRANTOR: JER BAYSIDE, LLC, a Delaware limited liability company By: JER
Bayside Member, LLC, a Delaware limited liability company Its: Sole Member By:
JER Bayside Investor, LLC, a Delaware limited liability company Its: Member By:
JER Bayside Holdings, LLC, a Delaware limited liability company Its: Authorized
Member By: /s/ Gerald R. Best Name: GERALD R. BEST Its: DIRECTOR & COUNSEL 2

 


[g268321lc11i003.jpg]

Escrow No.: 09-58202700-LE Locate No.: CACT17701-7701-5582-0058202700 Title No.:
09-58202700-MG EXHIBIT “A” THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE
CITY OF FREMONT, COUNTY OF ALAMEDA STATE OF CALIFORNIA, AND IS DESCRIBED AS
FOLLOWS: PARCEL ONE: PARCEL 1, PARCEL MAP 4415, FILED SEPTEMBER 20, 1985, IN
BOOK 155 OF MAPS, PAGES 92 THROUGH 94, INCLUSIVE, ALAMEDA COUNTY RECORDS. APN:
519-1005-67 PARCEL TWO: AN EASEMENT FOR JOINT ACCESS FOR THE BENEFIT Of PARCEL
1, PARCEL MAP 4415, OVER THE NORTHWESTERN PORTION OF PARCEL 6 OF PARCEL MAP
6017, DESIGNATED J.A.E. ON PARCEL MAP 6017, AS RESERVED IN THE DEED FROM RENCO
INVESTMENT COMPANY, A CALIFORNIA CORPORATION, RECORDED APRIL 6, 1992, INSTRUMENT
NO. 92-102291 ALAMEDA COUNTY RECORDS. PARCEL THREE: AN EASEMENT FOR PRIVATE
STORM DRAINAGE PURPOSES, FOR THE BENEFIT OF PARCEL 1, PARCEL MAP 4415, OVER THAT
PORTION OF PARCEL 6 DESIGNATED 10’ P.S.D.E. ON PARCEL MAP 6017, AS RESERVED IN
THE DEED FROM RENCO INVESTMENT COMPANY, A CALIFORNIA CORPORATION, RECORDED APRIL
6,1992, INSTRUMENT NO. 92-102291, ALAMEDA COUNTY RECORDS. APN: 519-1005-67
Property Address: 47211 and 47215 Lakeview Boulevard, Fremont, California iv

 


[g268321lc11i004.jpg]

ACKNOWLEDGMENT STATE OF ) ) ss. COUNTY OF ) On 3/12/09, before me, Josephine
Busch, Notary Public, personally appeared Gerald R. Bect who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument. 1 certify under
PENALTY OF PERJURY under the laws of the State of Virginia that the foregoing is
true and correct. WITNESS my hand and official seal. Signature /s/ Josephine
Busch My commission expires Jan. 31. 2012 Commission No. 120229 Josephine Busch
Commonweath of Virginia #120229 Exp. 1/31/12

 

 


 

SCHEDULE D

 

State Specific Provisions

 

Natural Hazard Disclosures.  As used herein, the term “Natural Hazard Area”
shall mean those areas identified as natural hazard areas or natural hazards in
the Natural Hazard Disclosure Act, California Government Code Sections 8589.3,
8589.4 and 51183.5, and California Public Resources Code Sections 2621.9, 2694
and 4136, and any successor statutes or laws (the “Act”).  The Purchaser hereby
acknowledges that, prior to the execution of this Agreement, the Purchaser has
had access to all maps and other information made available to the public by
government agencies, the Seller has fully and completely fulfilled its
disclosure obligations with respect to the Act and the Seller is fully and
completely discharged from any further disclosure obligations under the Act. 
The Purchaser acknowledges and agrees that nothing contained herein releases the
Purchaser from its obligation to fully investigate and satisfy itself with the
condition of the Property prior to the date hereof, including, without
limitation, whether the Property is located in any Natural Hazard Area.  The
Purchaser further acknowledges and agrees that matters may change on or prior to
the Closing and that the Seller has no obligation to update, modify or
supplement any information.  The Purchaser is solely responsible for all
disclosures to subsequent prospective purchasers of the Property.

 

--------------------------------------------------------------------------------